—Order and judgment (one paper), Supreme Court, New York County (Stanley Parness, J.), entered January 23, 1996, which, inter alia, declared that the subject real property of petitioner is entirely exempt from all New York City taxes, and directed that respondents cancel tax assessments for the subject years and refund any such taxes paid by petitioner, with interest, unanimously affirmed, without costs.
In the present circumstances, the IAS Court properly refused to give preclusive effect to the parties’ 1974 consent judgment since respondents do not have the power to limit an exemption granted by the Legislature (see, Castle Oil Corp. v City of New York, 89 NY2d 334, 338-339), and under New York Constitution, article XVI, § 1, no party may contract away the Legislature’s exclusive power as to tax exemptions (see, e.g., Anastasio v City of New York, 93 AD2d 769, 770, affd 61 NY2d 615). We have considered appellants’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.